Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 19 October 2021.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/19/2021 has being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U. S. Patent No. 11178089. Although the claims at issue are not identical, they are not patentably distinct from each other because the context of the claimed invention is the same as the context of the cited claims of the U. S. Patent 11178089 as both sets of claims are directed to conversation system that establishing conversation session between plurality of users wherein messages are permanently retain to avoid automatic deletion; however, since all the limitations of the instant claims are anticipated by the parent patent no 11178089 thus making the instant claims obvious. Motivation for doing so is to broaden the scope of the invention to seek broader protection.
For example:
     Instant Application: 17505330
Patent No:  11178089
1. A method comprising: establishing a conversation session between a plurality of users in which a plurality of messages are exchanged between the plurality of users; after a given message of the plurality of messages is exchanged, receiving input from a first user of the plurality of users to add the given message to a group profile to permanently retain the given message and avoid automatic deletion of the given message; in response to receiving the input from the first user, determining that the first user adds more than a threshold number of messages to the group profile; in response to determining that the first user adds more than the threshold number of messages to the group profile, setting a threshold time interval to a first value, the threshold time interval controlling generation of conversation segments; and identifying a group of consecutively exchanged messages in a first of a plurality of conversation segments in the group profile for which a difference between a starting time stamp of a first message in the group of consecutively exchanged messages and an ending time stamp of a last message in the group of consecutively exchanged messages is less than the threshold time interval.


16. A system comprising: a processor; and a memory storing instructions, that when executed by the processor, configure the processor to perform operations comprising: establishing a conversation session between a plurality of users in which a plurality of messages are exchanged between the plurality of users; after a given message of the plurality of messages is exchanged, receiving input from a first user of the plurality of users to add the given message to a group profile to permanently retain the given message and avoid automatic deletion of the given message; in response to receiving the input from the first user, determining that the first user adds more than a threshold number of messages to the group profile; in response to determining that the first user adds more than the threshold number of messages to the group profile, setting a threshold time interval to a first value, the threshold time interval controlling generation of conversation segments; and identifying a group of consecutively exchanged messages in a first of a plurality of conversation segments in the group profile for which a difference between a starting time stamp of a first message in the group of consecutively exchanged messages and an ending time stamp of a last message in the group of consecutively exchanged messages is less than the threshold time interval.


20. A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: establishing a conversation session between a plurality of users in which a plurality of messages are exchanged between the plurality of users; after a given message of the plurality of messages is exchanged, receiving input from a first user of the plurality of users to add the given message to a group profile to permanently retain the given message and avoid automatic deletion of the given message; in response to receiving the input from the first user, determining that the first user adds more than a threshold number of messages to the group profile; in response to determining that the first user adds more than the threshold number of messages to the group profile, setting a threshold time interval to a first value, the threshold time interval controlling generation of conversation segments; and identifying a group of consecutively exchanged messages in a first of a plurality of conversation segments in the group profile for which a difference between a starting time stamp of a first message in the group of consecutively exchanged messages and an ending time stamp of a last message in the group of consecutively exchanged messages is less than the threshold time interval.
1. A method comprising: establishing a conversation session between a plurality of users in which a plurality of messages are exchanged between the plurality of users, the conversation session configured to automatically delete a given message of the plurality of messages after a specified time period;
after the given message is exchanged, receiving input from a given user of the plurality of users to permanently retain the given message to avoid automatic deletion of the given message;
generating, by one or more processors, a group profile for the plurality of users that includes a plurality of conversation segments, each of the plurality of conversation segments including a plurality of messages previously exchanged between the plurality of users, the given message being added to the group profile in response to receiving the input from the given user to permanently retain the given message;
identifying, by the one or more processors, a group of consecutively exchanged messages in a first of the plurality of conversation segments for which a difference between a starting time stamp of a first message in the group of consecutive messages and an ending time stamp of a last message in the group of consecutive messages is less than a threshold time interval representing consecutively exchanged messages;
generating for display, by the one or more processors, an interactive visual representation of the identified group of consecutive messages in a graphical user interface; and
in response to receiving a user input that selects the interactive visual representation, generating for display, by the one or more processors, a portion of the identified group of consecutive messages in the graphical user interface, generating for display the portion of the identified group of consecutive messages comprising: generating for display a first screen that presents a date on which the group of consecutive messages were exchanged; in response to detecting a first touch input within any region of the first screen configured for touch input, generating for display a second screen that presents the first message of the consecutive messages; after the second screen is presented, in response to detecting a second touch input within any region of the second screen configured for touch input, generating for display a third screen that presents a second message of the consecutive messages together with the second message.




19. A system comprising: a processor; and a memory storing instructions, that when executed by the processor, configure the processor to perform operations comprising: establishing a conversation session between a plurality of users in which a plurality of messages are exchanged between the plurality of users, the conversation session configured to automatically delete a given message of the plurality of messages after a specified time period;
after the given message is exchanged, receiving input from a given user of the plurality of users to permanently retain the given message to avoid automatic deletion of the given message;
generating, by one or more processors, a group profile for the plurality of users that includes a plurality of conversation segments, each of the plurality of conversation segments including a plurality of messages previously exchanged between the plurality of users, the given message being added to the group profile in response to receiving the input from the given user to permanently retain the given message;
identifying a group of consecutively exchanged messages in a first of the plurality of conversation segments for which a difference between a starting time stamp of a first message in the group of consecutive messages and an ending time stamp of a last message in the group of consecutive messages is less than a threshold time interval representing consecutively exchanged messages; generating for display an interactive visual representation of the identified group of consecutive messages in a graphical user interface; and in response to receiving a user input that selects the interactive visual representation, generating for display a portion of the identified group of consecutive messages in the graphical user interface, generating for display the portion of the identified group of consecutive messages comprising: generating for display a first screen that presents a date on which the group of consecutive messages were exchanged; in response to detecting a first touch input within any region of the first screen configured for touch input, generating for display a second screen that presents the first message of the consecutive messages; after the second screen is presented, in response to detecting a second touch input within any region of the second screen configured for touch input, generating for display a third screen that presents a second message of the consecutive messages together with the second message.

20. A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: establishing a conversation session between a plurality of users in which a plurality of messages are exchanged between the plurality of users, the conversation session configured to automatically delete a given message of the plurality of messages after a specified time period;
after the given message is exchanged, receiving input from a given user of the plurality of users to permanently retain the given message to avoid automatic deletion of the given message;
generating, by one or more processors, a group profile for the plurality of users that includes a plurality of conversation segments, each of the plurality of conversation segments including a plurality of messages previously exchanged between the plurality of users, the given message being added to the group profile in response to receiving the input from the given user to permanently retain the given message;
identifying a group of consecutively exchanged messages in a first of the plurality of conversation segments for which a difference between a starting time stamp of a first message in the group of consecutive messages and an ending time stamp of a last message in the group of consecutive messages is less than a threshold time interval representing consecutively exchanged messages; generating for display an interactive visual representation of the identified group of consecutive messages in a graphical user interface; and in response to receiving a user input that selects the interactive visual representation, generating for display a portion of the identified group of consecutive messages in the graphical user interface, generating for display the portion of the identified group of consecutive messages comprising: generating for display a first screen that presents a date on which the group of consecutive messages were exchanged; in response to detecting a first touch input within any region of the first screen configured for touch input, generating for display a second screen that presents the first message of the consecutive messages; after the second screen is presented, in response to detecting a second touch input within any region of the second screen configured for touch input, generating for display a third screen that presents a second message of the consecutive messages together with the second message.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sego et al., U. S. Patent Publication No. 2007/0186172 in view of Pirnazar, U. S. Patent Publication No. 2017/0230325.
Regarding claim 1, Sego discloses a method comprising: establishing a conversation session between a plurality of users in which a plurality of messages are exchanged between the plurality of users (see Sego, ¶ [0009] and [0025]; method for establishing conversion session between plurality of users is discloses); in response to receiving the input from the first user, determining that the first user adds more than a threshold number of messages to the group profile (see Sego, ¶ [0084] and [0086]); in response to determining that the first user adds more than the threshold number of messages to the group profile, setting a threshold time interval to a first value, the threshold time interval controlling generation of conversation segments (see Sego, ¶ [0053]-[0054]; generation of conversion segments are provided); and identifying a group of consecutively exchanged messages in a first of a plurality of conversation segments in the group profile for which a difference between a starting time stamp of a first message in the group of consecutively exchanged messages and an ending time stamp of a last message in the group of consecutively exchanged messages is less than the threshold time interval (see Sego, ¶ [0055]-[0057]; gaps between consecutive messages are identified using timestamps of the message groups to determine threshold time of the gaps).
Although Sego discloses the invention substantially as claimed, it does not explicitly disclose after a given message of the plurality of messages is exchanged, receiving input from a first user of the plurality of users to add the given message to a group profile to permanently retain the given message and avoid automatic deletion of the given message.
Pirnazar teaches after a given message of the plurality of messages is exchanged, receiving input from a first user of the plurality of users to add the given message to a group profile to permanently retain the given message and avoid automatic deletion of the given message (see Pirnazar, ¶ [0019] - [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pirnazar with that of Sego in order to efficiently delete unwanted messages so as to free storage space.

Regarding claim 2, Sego-Pirnazar teaches wherein the conversation session configured to automatically delete a given message of the plurality of messages after a specified time period, the method further comprising: generating the group profile for the plurality of users that includes the plurality of conversation segments, each of the plurality of conversation segments including a plurality of messages previously exchanged between the plurality of users, the given message being added to the group profile in response to receiving the input from the first user (see Sego, ¶ [0053]-[0054], [0084] and [0086]).

Regarding claim 3, Sego-Pirnazar teaches further comprising: generating for display an interactive visual representation of the identified group of consecutively exchanged messages in a graphical user interface; and in response to receiving selection of the interactive visual representation, generating for display a portion of the identified group of consecutively exchanged messages in the graphical user interface: generating for display a first screen that presents a date on which the identified group of consecutively exchanged messages were exchanged; in response to detecting a first touch input, generating for display a second screen that presents the first message of the group of consecutively exchanged messages; after the second screen is presented, in response to detecting a second touch input, generating for display a third screen that presents a second message of the group of consecutively exchanged messages together with the first message (see Sego, ¶ [0034] and [0045]-[0046]).

Regarding claim 3, Sego-Pirnazar teaches wherein the first and second touch inputs are configured for detection within any region of the first screen or the second screen configured for touch input (see Sego, ¶ [0008] and [0053]).

Regarding claim 5, Sego-Pirnazar teaches wherein a first conversation segment includes a plurality of previously exchanged messages on a first day, wherein a second conversation segment includes a plurality of previously exchanged messages on a second day that follows the first day, and wherein the first conversation segment includes less than all of the messages exchanged between the plurality of users on the first day and the second conversation segment includes less than all of the messages exchanged between the plurality of users on the second day (see Sego, ¶ [0055]-[0056]).

Regarding claim 6, Sego-Pirnazar teaches further comprising: generating for display simultaneously first and second interactive visual representations of respective first and second groups of consecutively exchanged messages in a graphical user interface, wherein: the first interactive visual representation includes a first visual property based on content of the first group of consecutively exchanged messages; and the second interactive visual representation includes a second visual property based on content of the second group of consecutively exchanged messages (see Sego, ¶ [0034] and [0046]).

Regarding claim 7, Sego-Pirnazar teaches further comprising: determining whether a given one of the plurality of conversation segments corresponds to a same day on which the given message was exchanged; in response to determining that the given one of the plurality of conversation segments corresponds to the same day, adding the given message to the given one of the plurality of conversation segments; and in response to determining that the given one of the plurality of conversation segments corresponds to a different day than the same day on which the given message was exchanged, generating a new conversation segment that includes the given message (see Sego, ¶ [0034], [0057] and [0061]).

Regarding claim 8, Sego-Pirnazar teaches further comprising: sequentially displaying messages of the group of consecutively exchanged messages as each of a plurality of inputs, via taps on a display of a client device, is received; displaying a last message in the group in response to receiving a given one of the plurality of inputs together with the group of consecutively exchanged messages; and exiting a full screen display that includes the group of consecutively exchanged messages in response to receiving a final user input, via taps on the display of the client device, following the given one of the plurality of inputs (see Sego, ¶ [0045]-[0046]).

Regarding claim 9, Sego-Pirnazar teaches further comprising generating for display in the full screen display of the client device an interactive option to share one or more of the messages presented on the full screen display with the plurality of users (see ¶ [0008] and [0053]).

Regarding claim 10, Sego-Pirnazar teaches further comprising: displaying, in a first of portion of a display, one or more images or videos saved by one or more of the plurality of users, the first portion including a first selectable option to view all of the images or videos saved by the one or more of the plurality of users; displaying, in a second portion of the display, an interactive visual representation of the group of consecutively exchanged messages, the second portion including a second selectable option to view additional groups of consecutively exchanged messages; displaying, in a third portion of the display, attachments exchanged between the plurality of users; and displaying, in a fourth portion of the display, a communication interface to generate a new message to exchange with the plurality of users (see Sego, ¶ [0034] and [0046]).

Regarding claim 11, Sego-Pirnazar teaches further comprising: identifying a plurality of groups of consecutively exchanged messages that respectively exceed a word count threshold; and selecting one of the identified plurality of groups for display (see Sego, ¶ [0057] and [0060]).

Regarding claim 12, Sego-Pirnazar teaches further comprising: identifying a plurality of groups of consecutively exchanged messages that respectively exceed a minimum number of messages; and selecting one of the identified plurality of groups for display (see ¶ [0062]).

Regarding claim 13, Sego-Pirnazar teaches further comprising: retrieving a plurality of time stamps of each of the plurality of messages in a first conversation segment; computing a time interval between a first of the plurality of time stamps representing an earliest message of the plurality of messages and a second of the plurality of time stamps representing a latest message of the plurality of messages; in response to determining that the computed time interval is longer than a maximum time interval, removing at least one of the earliest and latest messages from the group of consecutively exchanged messages; and repeating the computing and the removing until the computed time interval is less than the maximum time interval (see Sego, ¶ [0055]-[0057]).

Regarding claim 14, Sego-Pirnazar teaches wherein the group is a first group, further comprising: identifying a second group of consecutively exchanged messages in the first conversation segment that were exchanged over a longer duration than the threshold time interval; determining that at least one message in the second group includes a graphic, image or video; and combining the second group with the first group of consecutively exchanged messages in response to determining that the at least one message in the second group includes the graphic, image or video (see Sego, ¶ [0055] and [0062]).

Regarding claim 15, Sego-Pirnazar teaches further comprising computing a likelihood or score of the group of consecutively exchanged messages associated with the first user only if the consecutively exchanged messages in the group are exchanged more frequently than a frequency at which a different group of messages are normally exchanged by the first user (see Sego, ¶ [0055] and [0061]).

Regarding claim 16, Sego discloses a system comprising: a processor; and a memory storing instructions, that when executed by the processor (see Sego, ¶ [0030]; CPU processor and memory are disclosed), configure the processor to perform operations comprising: establishing a conversation session between a plurality of users in which a plurality of messages are exchanged between the plurality of users (see Sego, ¶ [0009] and [0025]; system for establishing conversion session between plurality of users is discloses); in response to receiving the input from the first user, determining that the first user adds more than a threshold number of messages to the group profile (see Sego, ¶ [0084] and [0086]); in response to determining that the first user adds more than the threshold number of messages to the group profile, setting a threshold time interval to a first value, the threshold time interval controlling generation of conversation segments (see Sego, ¶ [0053]-[0054]; generation of conversion segments are provided); and identifying a group of consecutively exchanged messages in a first of a plurality of conversation segments in the group profile for which a difference between a starting time stamp of a first message in the group of consecutively exchanged messages and an ending time stamp of a last message in the group of consecutively exchanged messages is less than the threshold time interval (see Sego, ¶ [0055]-[0057]; gaps between consecutive messages are identified using timestamps of the message groups to determine threshold time of the gaps).
Although Sego discloses the invention substantially as claimed, it does not explicitly disclose after a given message of the plurality of messages is exchanged, receiving input from a first user of the plurality of users to add the given message to a group profile to permanently retain the given message and avoid automatic deletion of the given message.
Pirnazar teaches after a given message of the plurality of messages is exchanged, receiving input from a first user of the plurality of users to add the given message to a group profile to permanently retain the given message and avoid automatic deletion of the given message (see Pirnazar, ¶ [0019] - [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pirnazar with that of Sego in order to efficiently delete unwanted messages so as to free storage space.

Regarding claim 17, Sego-Pirnazar teaches wherein the conversation session configured to automatically delete a given message of the plurality of messages after a specified time period, the operations further comprising: generating the group profile for the plurality of users that includes the plurality of conversation segments, each of the plurality of conversation segments including a plurality of messages previously exchanged between the plurality of users, the given message being added to the group profile in response to receiving the input from the first user (see ¶ [0034] and [0046]).

Regarding claim 18, Sego-Pirnazar teaches the operations further comprising: generating for display an interactive visual representation of the identified group of consecutively exchanged messages in a graphical user interface; and in response to receiving selection of the interactive visual representation, generating for display a portion of the identified group of consecutively exchanged messages in the graphical user interface: generating for display a first screen that presents a date on which the identified group of consecutively exchanged messages were exchanged; in response to detecting a first touch input, generating for display a second screen that presents the first message of the consecutively exchanged messages; after the second screen is presented, in response to detecting a second touch input, generating for display a third screen that presents a second message of the consecutively exchanged messages together with the first message (see ¶ [0034], [0046] and [0052]).

Regarding claim 19, Sego-Pirnazar teaches wherein the first and second touch inputs are configured for detection within any region of the first screen or the second screen configured for touch input (see Sego, ¶ [0008] and [0053]).

Regarding claim 20, Sego discloses a non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: establishing a conversation session between a plurality of users in which a plurality of messages are exchanged between the plurality of users (see Sego, ¶ [0009] and [0025]; system for establishing conversion session between plurality of users is discloses); in response to receiving the input from the first user, determining that the first user adds more than a threshold number of messages to the group profile (see Sego, ¶ [0084] and [0086]); in response to determining that the first user adds more than the threshold number of messages to the group profile, setting a threshold time interval to a first value, the threshold time interval controlling generation of conversation segments (see Sego, ¶ [0053]-[0054]; generation of conversion segments are provided); and identifying a group of consecutively exchanged messages in a first of a plurality of conversation segments in the group profile for which a difference between a starting time stamp of a first message in the group of consecutively exchanged messages and an ending time stamp of a last message in the group of consecutively exchanged messages is less than the threshold time interval (see Sego, ¶ [0055]-[0057]; gaps between consecutive messages are identified using timestamps of the message groups to determine threshold time of the gaps).
Although Sego discloses the invention substantially as claimed, it does not explicitly disclose after a given message of the plurality of messages is exchanged, receiving input from a first user of the plurality of users to add the given message to a group profile to permanently retain the given message and avoid automatic deletion of the given message.
Pirnazar teaches after a given message of the plurality of messages is exchanged, receiving input from a first user of the plurality of users to add the given message to a group profile to permanently retain the given message and avoid automatic deletion of the given message (see Pirnazar, ¶ [0019] - [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pirnazar with that of Sego in order to efficiently delete unwanted messages so as to free storage space.

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
A) US8055715B2 is directed to electronic messaging technology, and more particularly, to analyzing electronic messages and grouping them in threads, which may also be known as discussions or conversations wherein the electronic messages may be organized is by grouping electronic messages into threads. A thread is comprised of one or more electronic messages that make up a chain of the correspondence. A thread starts with an initial electronic message and includes any subsequent replies to or forwards from either the initial electronic message or any other message in the thread.
B) US7703094B2 is directed to a method and apparatus for adaptive and dynamic filtering of threaded programs. An embodiment of a method comprises analyzing the operation of a computer program, the computer program comprising a plurality of program threads; tracking overhead for the computer program; observing program events for the computer program; rationing overhead between program threads in inter-thread program events; and filtering program events based on a dynamic threshold.
C) US9485633B2 is directed to a Systems and methods for message timestamp re-alignment for message thread consistency across multiple devices are disclosed. In some implementations, an outbound message originating at a mobile phone is received at an integrated messaging server. The outbound message is associated with a messaging protocol. A timestamp representing a send time for the outbound message associated with the messaging protocol at the mobile phone is determined, at the integrated messaging server, by receiving an indication of the send time from the mobile phone. The outbound message and the timestamp are stored at the integrated messaging server. The outbound message and the timestamp representing the send time for the outbound message are provided from the integrated messaging server to a client computing device different from the mobile phone.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444